348 S.W.3d 830 (2011)
David ORR, Appellant,
v.
Joe ARCAND, et al., Respondents.
No. ED 96370.
Missouri Court of Appeals, Eastern District, Division One.
September 20, 2011.
David Orr, Charleston, MO, for appellant.
Chris Koster, Mary Highland Moore, Jefferson City, MO, for respondents.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
David Orr (Appellant) appeals from the trial court's judgment granting the motion to dismiss filed by Joe Arcand and Tom Clements (collectively, Respondents). We have reviewed de novo the briefs of the parties and the record on appeal, and we find Appellant's claims of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).